Title: From James Madison to Gales &amp; Seaton, 30 November 1825
From: Madison, James
To: Gales &amp; Seaton


        
          Gentlem⟨en⟩
          Montpellier Novr. 30. 1825
        
        I have received yours of the 26. inclosing a publication charging Mr. King with being a party to a very extraordinary invitation thro’ Baron Steuben, to Prince Henry of Prussia.
        Whatever pleasure I might take in gratifying your wishes, I have not, in this case, the means of indulging it. As may well be supposed, I was not of the number to whom such a project, if real, would have been disclosed. I was not even a member of Congress either in the year 1786 or the two preceding years; being in the service of the State during that period. Nor have I at present any recollections of what may have found its way into rumour that would enable me to throw light on the subject. With esteem & good wishes
        
          James Madison
        
      